Citation Nr: 0800370	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-39 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Post 
Traumatic Stress Syndrome (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1970 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's claim for service connection for PTSD was 
originally denied in a May 2002 rating decision. The veteran 
was notified the same month and did not appeal. The May 2002 
rating decision, therefore, represents the last final action 
on the merits of the direct service claim. Glynn v. Brown, 6 
Vet. App. 523 (1994). 

In its April 2005 decision, the RO reopened the veteran's 
claim of entitlement to service connection for PTSD and 
continued to deny the claim on the merits. Notwithstanding 
the RO's apparent decision to reopen the claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). Consequently, the issue before 
the Board is the threshold question of whether new and 
material evidence has been received, as set out on the title 
page.

The veteran was afforded a June 2007 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing has been associated with the claims file.

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the veteran 
if further action is required on his part.

The evidence of record, specifically the veteran's January 
2006 statement, raises a claim of entitlement to service 
connection for a neck disability as secondary to the 
veteran's service connected left foot and entitlement to 
service connection for cirrhosis of the liver. However, these 
matters are not before the Board because they have not been 
prepared for appellate review. Accordingly, these matters are 
REFERRED to the RO for appropriate action.


REMAND

The provisions of 38 C.F.R. § 3.156(a), which defines new and 
material evidence, were amended in 2001, and that amendment 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001). That amendment does 
apply in this case as the veteran's claim to reopen was filed 
in January 2005.

While the rating decision issued in April 2005 by the RO 
mentioned that his claim had previously been denied, the 
veteran was not notified that new and material evidence was 
needed to reopen his claim. Therefore, neither he nor his 
representative have subsequently addressed or referenced the 
issue of new and material evidence. Furthermore, neither the 
October 2005 Statement of the Case (SOC), nor the February 
2007 Supplemental Statement of the Case (SSOC) addressed the 
issue of the need for new and material evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice. Barnett, 
8 Vet. App. at 4; Curry v. Brown, 7 Vet. App. 59, 66 (1994); 
Bernard v. Brown, 4 Vet. App. 384 (1993). The Board is of the 
opinion that there is much doubt as to whether the veteran 
had notice as to the issue of new and material evidence and 
that there may be prejudice to him by the lack of such 
notice. Under the circumstances of this case, the Board is of 
the opinion that further development is necessary in order to 
provide due process of law.





Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen claim of service 
connection for PTSD last denied in a May 
2002 rating decision. Apart from other 
requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for the benefits 
sought by the claimant. In so doing, the 
RO/AMC will comply with any directives 
of the Veterans Benefit Administration 
and advise the claimant of the element 
or elements required to establish 
service connection that were found 
insufficient in the previous denials. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

2.  The RO/AMC should take such 
additional development action as it 
deems proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, if the 
claim is successfully reopened, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development. If the RO/AMC determines 
that a VA medical examination is 
necessary, it should ensure that the 
veteran's claims folder, and a copy of 
this remand, are provided to the 
examiner who should acknowledge receipt 
and review of this material in any 
report generated as a result of this 
remand.

3.  Following such development, the RO 
should review and readjudicate the 
claim. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




